Howe, J.
The plaintiff has moved to dismiss this appeal taken by the defendant, on the ground, as stated in the motion, “that no appeal *234lies from any judgment which does not produce an irreparable injury.” The judgment appealed from is a final judgment in the cause against the defendant. It was neither confessed nor has it been voluntarily executed. The amount in dispute exceeds five hundred dollars. We see no reason to deny the defendant the right of appeal, or anything iu the proposition quoted from the motion to dismiss which deprives him' of such right.
Motion denied.